Name: 78/898/EEC: Council Decision of 30 October 1978 concerning the conclusion of the Agreement between the European Economic Community and Finland negotiated under Article XXVIII of GATT in respect of the bound products in Chapters 1 to 22 of the Finnish Customs Tariff
 Type: Decision
 Subject Matter: tariff policy;  Europe;  international trade;  European construction
 Date Published: 1978-11-10

 Avis juridique important|31978D089878/898/EEC: Council Decision of 30 October 1978 concerning the conclusion of the Agreement between the European Economic Community and Finland negotiated under Article XXVIII of GATT in respect of the bound products in Chapters 1 to 22 of the Finnish Customs Tariff Official Journal L 316 , 10/11/1978 P. 0024 - 0024COUNCIL DECISION of 30 October 1978 concerning the conclusion of the Agreement between the European Economic Community and Finland negotiated under Article XXVIII of GATT in respect of the bound products in Chapters 1 to 22 of the Finnish Customs Tariff (78/898/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas, having recourse to Article XXVIII of the General Agreement on tariffs and trade (GATT), Finland communicated its intention to change the tariff concessions for products for which the European Economic Community is the main supplier; Whereas the Commission opened negotiations with Finland under Article XXVIII of GATT ; whereas it has reached an Agreement with that country, which is considered satisfactory, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Economic Community and Finland negotiated under Article XXVIII of GATT concerning the bound products in Chapters 1 to 22 of the Finnish Customs Tariff is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Article 3 The outcome of the negotiations shall be communicated to the Contracting Parties to the General Agreement on tariffs and trade. Done at Luxembourg, 30 October 1978. For the Council The President J. ERTL